Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 4, 5, and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheikh et al. (2020/0186710).
 	Regarding claim 1, Sheikh discloses a modular camera apparatus comprising: a common control and evaluation unit (120) and at least one camera module (180), the at least one camera module having a reception optics and an image sensor (Fig. 2a) that determine a module viewing zone of the camera module, wherein the module viewing zones together produce a monitored zone of the modular camera apparatus, and wherein the monitored zone is adaptable by a common setting of the module viewing zones, and wherein the control and evaluation unit is configured to set the module viewing zones in dependence on a focal position, with a greater tilt toward one another for a closer focal position (Fig. 16b) and a smaller tilt toward one another or even a tilt away from one another for a distant focal position (Fig. 3d).
	Regarding claim 2, Sheikh discloses that the camera module has a tilting unit for changing the direction of view (par. 73 and 74).
	Regarding claim 4, Sheikh discloses the image sensors of the camera modules are arranged in a common plane (note Fig. 3a and 3c).
	Regarding claim 5, Sheikh discloses the camera module has a focus adjustment unit (par. 87).
	Regarding claim 8, Sheikh discloses the control and evaluation unit is configured to set the module viewing zones in dependence on the geometry of an object to be detected (par. 65 and 68).
	Regarding claim 9, Sheikh discloses the control and evaluation unit is configured to detect three-dimensional images with the aid of the camera modules and to derive a working distance therefrom for which the module viewing zones are set (par. 63, 64, 73, 80, 127, 130).
	Regarding claim 10, Sheikh discloses the camera modules form at least one linear arrangement that is connected to the control and evaluation unit in a serial connection (note Fig. 9).
	Regarding claim 11, Sheikh discloses at least one illumination module (according to par. 16, the electronic device inherently includes an illumination module).
	Regarding claim 12, Sheikh discloses least one projection module (par. 16).
	Regarding claim 13, see rejections to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al. (2020/0186710) in view of Kim et al. (2021/0014416).

	Regarding claim 3, Sheikh does not disclose the tilting unit has one of a liquid lens and a voice coil actuator.  Kim, from the similar field of endeavor, teaches the use of liquid lens and voice coil actuator to tilt the lens of the camera module (par. 106).  By using the voice coil actuator or liquid lens, the optical axis of the image sensor can be readily changed or tilted, which effectively compensate any optical anomaly might have caused by the optical components.   Since the tilting actuator 410 in Sheikh can be any known tilting mechanism such as disclosed by Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kim into Sheikh so that the actuator 410 could be carried out by the liquid lens or voice coil actuator to perform the tilting functions as claimed. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422